Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated January 15, 1976, which, after a *631statutory fair hearing, affirmed a determination of the Commissioner of the Westchester County Department of Social Services to reduce petitioner’s public assistance grant for a period of 30 days as a sanction for his noncompliance with the State agency’s regulations, based upon his failure to participate in a public works program. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the sanction imposed is vacated. The evidence does not substantially support a finding of willful noncompliance on the part of petitioner with the agency’s regulations (cf. Matter of Pringle v Nassau County Dept. of Social Servs., 73 Misc 2d 743). Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.